Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 12/20/2021 with claims 1-12, 21-28 are pending in the Application.  
 
Reason for allowance
 
 
2.	Claims 1-12, 21-28 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-12:
 None of the references of record teaches or suggests the claimed METHOD
having the limitations/steps:
--“after forming an ion-implanted layer that is directly in contact with an epitaxial layer and disposed between the epitaxial layer and a first semiconductor substrate, bonding the epitaxial layer to a bonding oxide layer without forming any layer between the epitaxial layer and the bonding oxide layer; “--
In combination with all other limitations /steps as recited in claim 1.
II/ Group II: Claims 21-24:
 None of the references of record teaches or suggests the claimed METHOPD having the limitations/steps:
--“after forming an ion-implanted layer that is directly in contact with and disposed between an epitaxial layer and a first semiconductor substrate, bonding the epitaxial layer to a bonding oxide layer;
removing the first semiconductor substrate together with a portion of the ion- implanted layer and keeping a remaining portion of the ion-implanted layer on the epitaxial layer; “--.
In combination with all other limitations /steps as recited in claim 21.
III/ Group III: Claims 25-28:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations/steps:
--“after forming an ion-implanted layer that is directly in contact with and disposed between an epitaxial layer and a first semiconductor substrate, bonding the epitaxial layer to a bonding oxide layer;
removing the first semiconductor substrate together with a portion of the ion- implanted layer and removing a remaining portion of the ion-implanted layer on the epitaxial layer; “--.
In combination with all other limitations /steps as recited in claim 25
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                 /THINH T NGUYEN/                 Primary Examiner, Art Unit 2897